Exhibit 10.22

AMENDMENT NUMBER TWO TO SUBLICENSE
AGREEMENT

 

This Amendment Number Two, effective as of February 17, 2016 (the "Effective
Date") is by and between BioTime, Inc. having an address at 1010 Atlantic
Avenue, Suite 102, Alameda, CA 94501 ("Licensor") and Jade Therapeutics, Inc.
having an address at 675 Arapeen Drive, Suite 302, Salt Lake City, UT 84108
("Licensee") (collectively referred to as the "Parties"). Capitalized terms
shall have their meaning as provided in the Agreement as Amended (as defined
below) unless otherwise indicated herein.

 

RECITALS

 

WHEREAS, Licensor and Licensee previously entered into a sublicense agreement on
September 12, 2013 (the "Agreement");

 

WHEREAS, Licensor and Licensee amended the Agreement by Amendment Number One as
of September 18, 2015 ("Amendment Number One", and together with the Agreement,
the "AA"); and

 

WHEREAS, Licensor and Licensee desire to amend the AA to add provisions for
performance of a QMS (Quality Management System) as provided in this Amendment
Number Two (the "Amendment Number Two");

 

NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the Parties hereby agree as follows:

 

AMENDMENT NUMBER TWO

 

1.Section 5.1 (b) of the Agreement is hereby amended by adding subsection (iv)
as follows:

 

(iv)       build the QMS and Implement described in the attached Exhibit A, to
be implemented, adopted and operative by December 31, 2016. Licensee will file
with Licensor a progress report about the build of the QMS and Implementation on
or before June 30, 2016 and November 30, 2016.

 

2.Ratification of the AA: Except as provided herein or as may be required to
effectuate the intent of the parties with respect to this Amendment Number Two,
the Parties hereby reaffirm and ratify the terms of the AA in their entirety and
no other change in the AA is made hereby.

 

3.Entire Understanding. This Amendment Number Two constitutes the entire
understanding between the Parties with respect to the subject matter hereof, and
any modification of this Amendment shall be in writing and shall be signed by a
duly authorized representative of each party.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the Effective Date first written
above.

 

JADE THERAPEUTICS, INC.  BIOTIME, INC.

 

By: /s/ Barbara Wirostko, MD    By: /s/ Aditya P. Mohanty   Name: Barbara
Wirostko, MD    Name: Aditya P. Mohanty   Title: Co-Founder and CMO    Title:
Co-CEO  

 





 